Citation Nr: 1419952	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-15 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lumbago (claimed as a low back condition).

2.  Entitlement to service connection for cervical spine spondylosis and stenosis with myelopathy.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the of Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In January 2010, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, lumbago (claimed as low back disorder), cervical spine spondylosis/stenosis with myelopathy, sleep apnea, an eye disorder, and prostate cancer.  In May 2010, the RO granted service connection for adenocarcinoma of the prostate with history of prostatectomy, evaluated at 0 percent, effective July 20, 2009.  Thereafter, the Veteran perfected an appeal.  

In June 2011 rating decision, the RO increased the evaluation for adenocarcinoma of the prostate, status post prostatectomy from 0 percent to 10 percent, effective July 20, 2009.  This increase does not constitute a full grant of all benefits possible, and the Veteran has not withdrawn his claim; thus, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

On August 20, 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  A review of the Virtual VA does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  At the travel board hearing in August 2013, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of an eye disorder.  

2.  In August 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement withdrawing the appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus aurium, an eye disorder, and intervertebral disc syndrome of the cervical spine with spondylosis/stenosis with myelopathy and history of corpectomy.  

3.  On November 5, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for lumbago (claimed as a low back disorder) and entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer.  



CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the substantive appeal concerning the claims of entitlement to service connection for bilateral hearing loss, tinnitus aurium, an eye disorder, and intervertebral disc syndrome of the cervical spine with spondylosis/stenosis with myelopathy and history of corpectomy; therefore, the Board does not have jurisdiction to consider the merits of the claims.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  

2.  The criteria have been met for withdrawal of the substantive appeal concerning the claims of entitlement to service connection for lumbago (claimed as low back disorder) and an initial rating in excess of 10 for residuals of adenocarcinoma of the prostate; therefore, the Board does not have jurisdiction to consider the merits of those claims.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally, without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2013).  

At his personal hearing in August 2013, the Veteran withdrew the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of an eye disorder.  On August 20, 2013, the Veteran stated that he wished to formally withdraw the appeal on the following issues:  service connection for bilateral hearing loss, tinnitus aurium, an eye disorder, and intervertebral disc syndrome of the cervical spine with spondylosis/stenosis with myelopathy and history of corpectomy.  

On November 5, 2013, the Veteran's representative wrote that the Veteran wished to withdraw his pending appeal as to the issues of entitlement to service connection for a low back disorder and entitlement to an increased evaluation for residuals of prostate cancer.  

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal as to the above specified issues.  For these matters, no allegation of error of fact or law remains before the Board.  The appeal as to those issues are dismissed. 


ORDER

The appeal for entitlement to service connection for lumbago (claimed as a low back condition) is dismissed.  

The appeal for entitlement to service connection for cervical spine spondylosis and stenosis with myelopathy is dismissed.  

The appeal for entitlement to service connection for an eye disorder is dismissed.  

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer is dismissed.  


REMAND

The Veteran contends that he developed sleep apnea as a result of his exposure to Agent Orange during service.  Additionally, at his personal hearing, in August 2013, the Veteran indicated that he worked in an enclosed motor pool area; consequently, he was exposed to fumes from generators.  The Veteran related that, while he had problems in service, he did not seek medical treatment because he did not realize that he needed to.  

Post-service VA treatment records show a diagnosis of obstructive sleep apnea and the Veteran has reported that he experienced sleep problems in service and that they have continued since his discharge from service.  A review of the evidence indicates that a VA examination is needed to determine any relationship between the Veteran's herbicide exposure/exposure to generator fumes and sleep disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, at the August 2013 hearing, the Veteran reported that he recently underwent a sleep apnea test and was awaiting the results.  He also noted that he was scheduled to see the physicians at St. Luke's hospital.  However, the specified treatment records have not been associated with the claims file, nor has any attempt been made to obtain the records.  VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c) (1).  As such, additional development is needed.  

The case is hereby REMANDED for the following actions: 

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his sleep apnea.  After the Veteran has signed the appropriate releases, those records not already associated with the record, should be obtained and associated with the claims folder.  A specific request should be made for the hospital records from the private hospital where he underwent the sleep study in August 2013.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his sleep disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  After review of the Veteran's claims folder, the reviewing physician should provide an opinion with supporting rationale as to whether the Veteran's sleep apnea disability is at least as likely as not (50 percent or greater probability) related to his military service, to include exposure to Agent Orange and fumes from generators.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, VA treatment records and the Veteran's lay statements.  The examiner should provide a detailed rationale for any opinion provided.  

3.  Ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought is not granted, both the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


